Citation Nr: 0812332	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO. 00-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by glucosuria. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from January 1990 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board in an April 
2004 remand and a February 2007 decision and remand. The 
issue was last remanded for additional development to include 
a VA examination. 


FINDING OF FACT

The veteran's elevated glucosuria readings do not result in a 
disability. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a disability manifested by glucosuria have not been met. 38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2002 
and February 2007 and by the February 2007 Board decision and 
remand that notified the veteran of how to establish a 
service connection claim based on aggravation. These letters 
and the February 2007 Board decision and remand effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. Although notice of how to substantiate a claim 
based on aggravation of a preexisting disability under 
38 C.F.R. § 3.306 was not timely received, the Board finds 
that the timing error is non-prejudicial since the veteran 
received the notice before the September 2007 Supplemental 
Statement of the Case and was afforded an opportunity to 
respond in light of the notice. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Additionally, the February 2007 letter provided notice of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Although the February 2007 letter was not 
timely received, the denial of the claim in the instant 
decision makes the timing error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.





Analysis

The veteran seeks service connection for glucosuria. After 
carefully considering the record, the Board finds that the 
preponderance of the evidence is against the claim, and it 
will be denied. The veteran does not have a disability within 
the meaning of the law that is characterized by glucosuria, 
and the appeal is denied on this basis. 

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability. Watson v. Brown, 4 Vet. App. 309 
(1993).

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

Pre-service private medical records from January and February 
1987 reflect that the veteran had a history of glucosuria. At 
his August 1989 entrance examination, the veteran was noted 
to have renal glucosuria. Then throughout active service, 
elevated glucose readings repeatedly appeared. 

The veteran underwent an October 2004 VA examination where he 
was diagnosed with glucosuria and encouraged to undergo a 
renal evaluation. However, no disabilities were noted as a 
result of his glucosuria. Most recently, the veteran 
underwent a June 2007 VA examination. The examiner noted that 
the veteran had a history of glucosuria, but that there was 
no serious condition related to it either before active 
service or that worsened during active service. 

There is no evidence that the elevated glucose readings in 
question manifested as a disability within the meaning of the 
law. Without evidence of a current disability, the veteran's 
claim for service connection for glucosuria is denied. See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
dismissed in part and 
 vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) ("Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); and 61 Fed. 
Reg. 20440, 20445 (May 7, 1996) (An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable). 


ORDER

Service connection for glucosuria is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


